DISMISS and Opinion Filed November 16, 2022




                                   S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-01126-CV

                 CRISTIN E. PADGET, Appellant
                              V.
     DAVID TROWBRIDGE, STEPHEN HOWARD, MIRNA BALOUL,
        MARC GILPIN, LARRY MCNUTT, SPACEE, INC., AND
              BUNNINGS GROUP LIMITED, Appellees

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-22-08337

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      This Court questioned its jurisdiction over this appeal because there did not

appear to be a final judgment or appealable interlocutory order. We directed

appellant to file, by November 3, 2022, a letter brief addressing the jurisdictional

issue and cautioned her that failure to do so may result in dismissal of the appeal

without further notice. As of today’s date, appellant has not filed a response.

      Generally, this Court has jurisdiction over final judgments and certain

interlocutory orders as permitted by statute. See Lehmann v. Har–Con Corp., 39
S.W.3d 191, 195 (Tex. 2001); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)

(listing appealable interlocutory orders).

      Appellant asserted claims against seven defendants. One of the defendants,

Spacee, Inc., asserted a counterclaim against appellant. Appellant appeals from the

trial court’s September 19, 2022 order granting a motion to dismiss filed by six of

the seven defendants. Because appellant’s claims against the non-moving defendant

and a counterclaim remain pending, there is no final judgment and this Court lacks

jurisdiction over the appeal. See Lehmann, 39 S.W.3d at 195.

      We dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                             /Robert D. Burns, III/
                                             ROBERT D. BURNS, III
                                             CHIEF JUSTICE

221126F.P05




                                         –2–
                               S
                         Court of Appeals
                  Fifth District of Texas at Dallas
                              JUDGMENT

CRISTIN E. PADGET, Appellant               On Appeal from the 192nd Judicial
                                           District Court, Dallas County, Texas
No. 05-22-01126-CV       V.                Trial Court Cause No. DC-22-08337.
                                           Opinion delivered by Chief Justice
DAVID TROWBRIDGE, STEPHEN                  Burns. Justices Molberg and
HOWARD, MIRNA BALOUL,                      Goldstein participating.
MARC GILPIN, LARRY MCNUTT,
SPACEE, INC., AND
BUNNINGS GROUP LIMITED,
Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellees DAVID TROWBRIDGE, STEPHEN
HOWARD, MIRNA BALOUL, MARC GILPIN, LARRY MCNUTT, SPACEE,
INC., AND BUNNINGS GROUP LIMITED recover their costs of this appeal from
appellant CRISTIN E. PADGET.


Judgment entered November 16, 2022




                                     –3–